FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 9/15/2022:
The amendments to claims 1 and 15 are acknowledged and accepted.
The cancellation of claim 4 is acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-12 and 14 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Badertscher et al. (WO 2021/078746).
With respect to claim 1, Badertscher et al. discloses and identification element for a shank tool, the identification element comprising: 
an elastic inner ring (3) and an outer ring (4) arranged around the inner ring ([0089], [0090] Figs. 3A, 3b), which has a recess (46) formed annularly in the outer ring ([0098], Figs.3b,  4, 5a), wherein an  radio frequency identification transponder (51) is arranged in the recess ([0101], Figs. 5a, 5b), wherein the inner ring has a stop (34) at a first end of an outer shell (33), said stop projecting from the outer shell ([0093], Fig.3a).
With respect to claim 2, Badertscher et al. discloses the inner ring consists of a material having a modulus of elasticity of a maximum of 1 GPa ([0091]).
With respect to claim 3, Badertscher et al. discloses the inner ring has an inner diameter of at least 6 mm (opening 32 having a diameter that corresponds to the shank diameter of the shank 101 of the shank tool 100 [0090], and the shank can have a diameter of 11 mm [0086]) ([0086], [0090]).
With respect to claim 5, Badertscher et al. discloses the stop is annular (inherent to being a ring) ([0093]).
With respect to claim 6, Badertscher et al. discloses the inner ring has an annular retaining region (35) at a second end of the outer shell projecting from the outer shell, wherein the retaining region does not project as far as the stop ([0094]).
With respect to claim 7, Badertscher et al. discloses an inner shell (43) of the outer ring is arranged between the stop and the retaining ring ([0095], Fig. 3b).
With respect to claim 9, Badertscher et al. discloses an inner shell of the outer ring has several projections (inherent to corrugated structure 44) ([0096], Fig. 3b).
With respect to claim 10, Badertscher et al. discloses the radio frequency identification transponder has an annular antenna (50) which is arranged in the recess ([0101], [0102], Figs. 5a, 5b).
With respect to claim 11, Badertscher et al. discloses a filling compound (47) is arranged in the recess, which encloses the radio frequency transponder and the annular antenna ([0098], [0102], Figs. 3b, 5a).
With respect to claim 12, Badertscher et al. discloses the inner ring of an identification element encloses a shank of the shank tool ([0086]-[0088], [0096], Fig, 1).
With respect to claim 14, Badertscher et al. discloses a stop (34) the inner ring is arranged on a side of the identification element facing a tool head ([0086], [0093], Fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badertscher et al. as applied to claim 1 above, and further in view of Gatling et al. (US 2014/0048605).
With respect to claim 8, Badertscher et al. addresses all the limitations of claim 1.
However, Badertscher et al. fails to expressly disclose the outer ring consists of a thermoplastic material.
Badertscher et al. discloses the outer ring can comprise a thermoplastic material (polyphenylene sulfide PPS) ([0042], [0043], [0097]). Gatling et al. teaches that it is well known in the art for a ring having a transponder to consist of a thermoplastic material (nylon) ([0025], [0043]).
It would have been obvious to one of ordinary skill in the art to modify the outer ring to consist of a thermoplastic material in order to allow signals from the transponder to be transmitted through, i.e. transparent to radio frequency signals. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badertscher et al. as applied to claim 12 above.
With respect to claim 13, Badertscher et al. addresses all the limitations of claim 12, and further discloses the shank includes a visual marking ([0015]).
However, Badertscher et al. fails to expressly disclose the inner ring covers the visual marking.
It would have been obvious to one of ordinary skill in the art to rearrange the visual marking of the shank to be underneath the inner ring such that the inner ring covers the visual marking, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to rearrange the location of the visual marking for the purpose of hiding the visual marking when the inner ring is attached to the shank.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 15, prior art fails to teach or reasonably suggest, either singly or in combination, the outer ring has a visual marking which is covered by the stop of the inner ring when the inner ring and the outer ring are assembled together, in additional to the other limitation of the claim from which claim 15 depends.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
The applicant argues that Badertscher et al. (WO 2021/078746) does not qualify under prior art because it has a same effective filing date of 10/20/2020 as the Applicant’s filing date.  The examiner respectfully disagrees. Badertscher et al. claims priority to Application number EP 19205408, filed 10/25/2019.  As such, this date was relied up as being the effective filing date of the reference.  See attached translation of EP 19205408, which demonstrates there is written description support for the effective filing date of 10/25/2019 for the WO 2021/078746 reference.
Therefore, the applicant’s arguments are not persuasive and the rejections above are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876